The opinion of.the court was delivered by
THOMPSON, J.
In the County Court, the jury returned a verdict for the plaintiff. Immediately after the verdict was returned the plaintiff directed the deputy sheriff who had had charge of the jury, to get them all together at the American House in Hyde Park, saying that he wanted “ to pay the cigars.” Thereupon the deputy sheriff informed some of the jury that the plaintiff was going to treat, and several of the jury soon after met the plaintiff at the American House and were treated by him with cigars furnished and paid for by him. At the same term the verdict was rendered, the defendant moved to set it aside on account of the plaintiff’s having thus furnished several of the jurors with cigars by way of treat. The facts not being contradicted, the Oounty Court held as a matter of law, and not as a matter of discretion that the case was within K. L. s. 997, and set the verdict aside and granted a new trial, to which holding of the court the plaintiff excepted.
By R. L. s. 997 it is provided that “ if a party obtaining a verdict in his favor, shall during the term of the court in which such verdict is obtained, give to any of the jurors in the cause, knowing him to be such, any victuals or drink, or procure the same to be done, by way of treat, either before or after such verdict, on proof thereof being made, the verdict shall be set aside and a new trial granted.” The determination of this case depends upon the construction to' be given to this section. In ascertaining the intent of the legislature in enacting K. L. s. 997, we are aided by the trend of previous legislation on this subject. The first act relating to it was passed Nov. 1, 1791, and was entitled, “ an act to prevent undue influencing of jurors,” and was as follows:
“ Whereas, the very pernicious practice of treating jurors by parties in litigation before the courts of law within this State, has become prevalent by the party recovering, which tends much to the corruption of the manners of the jurors, and is often subversive of justice by giving an undue bias:
Therefore to prevent such evil practices in the future, it is *200hereby enacted by the general assembly of the State of Yermont, that if any person obtaining a verdict in his favor in any court in this State, shall during the session of the said court in which such verdict is obtained, give to any of the jurors in said cause, knowing him or them to be such, any victuals or drink, or procure the same to be done, by way of treat, whether before or after such verdict, on due proof thereof being made, it shall be sufficient reason for arrest of judgment in said cause.”
By an act passed March 2, 1797, the provisions of this act of Nov. 1, 1791, were re-enacted in the same words with the exception of the change that such treating, “ shall be sufficient reason to set aside the verdict and award a new trial in such cause,” (Tolman’s Comp. p. 82, s. 71) and this continued to be the law until the enactment of R. L. s. 997, in 1880. We thus see that the constant tendency of our legislation on this subject has been to make the law more stringent against the evil sought to be remedied by the act of Nov. 1, 1791, and more efficient to suppress it. It is contended on the part of the plaintiff that cigars do not come within the meaning of “victuals or drink” as used in R. L. s. 997, and hence the treating of the jury by the plaintiff with cigars is not within the prohibition of the law. We do not deem it necessary to decide whether tobacco falls within the strict meaning of the 'terms “ victuals or drink,” as has been ingeniously argued by the defendant’s counsel. In construing a statute of this kind, as was said in Ryegate v. Wardsboro, 30 Vt. 746, we are to “look to the whole and every part of a statute, and the apparent intention derived from the' whole, to the subject, to the effects and consequences, and to the reason and spirit of the law, and thus ascertain the true meaning of the legislature, though the meaning so ascertained conflict with the literal sense of the word.” In that case the court quoted with approval from an old book the following summary of the rules of construing statutes : “ In some cases the letter of an act of parliament is restrained by an equitable construction ; in others it is enlarged ; in others the construction is contrary to the letter. In order to *201form a right judgment whether a case be within the equity of a statute, it is a good way to suppose the law maker present, and that you have asked him this question: Did you intend to comprehend this case? Then you must give yourself such answer as you imagine he being an upright and reasonable man would have given. If this be, that he did mean to comprehend it, you may safely hold the case to be within the equity of the statutes ; for while you do no more than he would have done, you do' not act contrary to the statute, but in conformity thereto.” We think the rule thus laid down in Ryegate v. Wardsboro is the true rule of construction to be adopted in this case. The evil, against which the legislature has sought to guard and has intended to suppress from its earliest enactment on this subject to the present time, has been to prevent jurors from beiug biased by being treated by a party to the suit before rendering their verdict or by the hope- or expectation of being treated after they should render it, and to prevent a suitor from directly or indirectly seeking to influence a verdict in his favor by such means. This has been the policy of our law for a century, and we think .the furnishing a juror with a cigar .by way of treat is as much within the true intent and spirit of the statute as the treating him with a glass of whiskey. Indeed, among a large class of people, in treating, cigars are now given and received instead of intoxicating liquors. We hold that the treating of the jurors by the plaintiff as stated, was clearly within the provisions of K. L. s. 997, and that as a matter of law the court below was bound • to set aside the verdict and grant a new trial.

Jtidgment affirmed and cause remanded for a new trial.